Citation Nr: 1033354	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for glaucoma of the right 
eye.

2.  Entitlement to an increased compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran service on active duty from July 1957 to July 1977. 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for glaucoma of the right eye and 
denied an increased rating for the service-connected hemorrhoids. 

This case was initially before the Board in June 2006. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2010 Motion to Remand for a Videoconference Hearing, 
the Veteran requested that he be scheduled for a new hearing as 
the Judge who presided over his last hearing is no longer with 
the Board.  The law requires that the Veterans Law Judge who 
conducts a hearing on appeal must participate in any decision 
made on that appeal.  38 C.F.R. § 20.207.  The importance of 
responding to a request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when 
there is a prejudicial failure to afford the Veteran a personal 
hearing.  Therefore, the RO is directed to schedule the Veteran 
for a videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO/AMC shall schedule the Veteran for a 
video conference hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



